June 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          KOJUAN J MILES, Appellant

NO. 14-14-00155-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment of conviction is
MODIFIED, to delete the following paragraph:
      Cumulation Order.
      The Court ORDERS that the sentence in this conviction shall run
      consecutively and shall begin only when the judgment and sentence in
      the following case has ceased to operate: Cause Number 1323841, a
      judgment dated 2/11/14 ordering a sentence of 7 years for the offense
      of SEXUAL ASSAULT OF A CHILD 14–17 YEARS OF AGE, in
      the 185th DISTRICT COURT.
      TEX. CODE CRIM. PROC. art. 42.01 § 1(19).

The Court orders the judgment AFFIRMED as MODIFIED.
We further order this decision certified below for observance.